Citation Nr: 0914826	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-28 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran had active military service from January 1967 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico that denied entitlement to service connection for 
dysthymia, claimed as PTSD.  

As an initial matter, the Board notes that the Veteran 
initially filed a claim for service connection for PTSD in 
September 1996.  In a March 1997 rating decision, the RO 
denied the Veteran's claim for service connection for PTSD.  
Although notified of the August 1997 denial, the Veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran attempted to reopen his claim for service 
connection for PTSD in February 2005.  As noted above, this 
appeal arises from the RO's June 2005 denial of entitlement 
to service connection for dysthymia, claimed as PTSD.  
Regardless of the RO's actions, the Board is without 
jurisdiction to consider the substantive merits of the claim 
in the absence of a finding that new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's 
previously and finally denied claims).  The Board finds, 
therefore, that the proper issue on appeal is whether new and 
material evidence has been submitted to reopen the previously 
denied claim of entitlement to service connection for PTSD.

This appeal also comes before the Board on appeal from a July 
2006 rating decision rendered by the RO, which denied 
entitlement to a TDIU rating.  The issues of entitlement to 
service connection for PTSD and entitlement to a TDIU rating 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a March 1997 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD; although 
notified of the denial, the Veteran did not initiate an 
appeal.

3.  New evidence associated with the claims file since the 
March 1997 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, or raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSION OF LAW

1.  The March 1997 RO rating decision that denied the 
Veteran's claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

2.  As evidence received since the RO's March 1997 denial is 
new and material, the criteria for reopening the Veteran's 
claim for service connection for PTSD are met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting, in full, the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Factual Background and Analysis

In October 1973, the Veteran initially filed a claim for 
service connection for nervous condition.  In February and 
September 1974 rating decisions, the RO denied the Veteran's 
claim.  The Board also denied the claim in a January 1975 
decision. 

In July 1989 and June 1990, the Veteran filed a claim for 
entitlement to service connection for conditions due to 
exposure to Agent Orange.  In a September 1994 rating 
decision, the RO denied entitlement to service connection for 
a nervous condition, to include depressive neurosis, as a 
result of exposure to Agent Orange.  Although notified of the 
September 1994 denial, the Veteran did not initiate an appeal 
of this determination.  

In September 1996, the Veteran filed a claim for service 
connection for PTSD.

In a March 1997 rating decision, the RO denied the Veteran's 
claim, noting that evidence failed to establish a current 
diagnosis of PTSD.  Evidence of record included the Veteran's 
service treatment records; service personnel records; 
statements from the Veteran; private treatment records; VA 
examination reports dated in October 1973, February 1975, and 
January 1997; VA treatment records dated from 1975 to 1988; 
and a June 1995 VA hospital admission report summary.

Although notified of the March 1997 denial, the Veteran did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran attempted to reopen his claim for service 
connection for PTSD in February 2005.  This appeal arises 
from the RO's June 2005 denial of entitlement to service 
connection for dysthymia, claimed as PTSD.  

Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the Veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the March 1997 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Factual Background and Analysis

Evidence added to the claims file since the March 1997 denial 
includes statements from the Veteran; private treatment 
records; VA treatment records dated from 1986 to 2007; VA 
inpatient treatment records dated in June 1995; a VA 
examination report dated in May 2005; and copies of 
Operational Report-Lessons Learned from the 1st Logistical 
Command dated from February 1968 to April 1968.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the March 1997 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is "material", as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the incurrence of 
stressful incidents during active service as well as the 
existence of a current PTSD disability.  Consequently, this 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for PTSD.  Under 
these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for PTSD is 
met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for PTSD has been 
received, the appeal is granted.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the Veteran by correspondence dated 
in March 2005 and May 2006.

The Veteran alleges that he has PTSD as a result of traumatic 
events during active service.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the in-
service stressor occurred.  See 38 C.F.R. § 3.304(f) (2008).

VA psychiatric examination reports dated January 1997 and May 
2005 both indicate that the Veteran does not meet the 
criteria for a diagnosis of PTSD.  However, VA treatment 
notes dated in February and July 2005 reflect diagnoses of 
chronic PTSD by a VA physician with symptoms including 
nightmares and recurrent thoughts of episodes while in 
Vietnam War as well as poor social and family functioning.

Concerning his claim for service connection for PTSD, in 
September 1996 and April 2005 statements, the Veteran alleged 
the following as his in-service stressful experiences: 1) 
Shortly after being assigned to the 628th Maintenance Co. at 
Pleiku to work for the 1st Logistical Command, his base camp 
was attacked with mortars and sniper fire in December 1967.  
2) During the TET Offensive around February 1968, he was on a 
convoy to Dak To.  Upon arrival the convoy was attacked with 
very heavy rockets, mortars, and sniper fire and the Veteran 
was trapped in a sewer pipe with enemy forces.  3) After 
leaving Dak To, the Veteran was pinned down at an airstrip 
outside Kontum for about three days in February 1968 under 
heavy sniper, mortar, and rocket fire.  After making it back 
to base camp, the Veteran was informed that his company had 
placed him on the M.I.A. list.  4)  On another occasion, the 
Veteran was in a convoy to Pleiku.  The first truck of the 
convoy hit and killed a little boy and the Veteran saw the 
boy's mother embracing the child's dead body.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a Veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).  In Pentecost, the Veteran 
submitted unit records and unit records placing his unit at 
the site of the rocket attacks, while in, Suozzi, the Veteran 
submitted radio logs of transcripts describing the stressful 
events involving his unit.

In this case, the Veteran's claimed in-service stressors have 
not been submitted to the U.S. Army and Joint Services 
Records Research Center (JSRRC) for information that might 
corroborate them.  Further efforts consistent with the VA's 
duty to assist obligation are found to be necessary in order 
to assist the Veteran in obtaining verification of the 
claimed in-service stressors leading to the onset of his 
claimed PTSD disability.  Attention is called to VA Training 
Letter TL-07-02, (Resources for Research of Posttraumatic 
Stress Disorder (PTSD) Stressors and the TL07-02 Enclosures: 
Verification of In-Service Stressors Using Available 
Resources and Appendix A (Identification of Basic Information 
PTSD Stressor Corroboration Research), dated March 7, 2007. 
Effective August 9, 2007, a stressor verification site was 
also added to VA's "Rating Job Aids" webpage.  Development 
should be undertaken pursuant to instructions provided in the 
training letter.

However, the Board notes that stressor verification requires 
some specificity as to the dates the purported events 
occurred.  In this case, the veteran's statements concerning 
stressful incidents during service have been inconsistent at 
times and, in some instances, unspecific.  In this regard, 
the Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran and his representative are 
requested to provide any additional information concerning 
the claimed stressor incidents during active service.

In a September 2005 VA Form 21-4142 (Authorization and 
Consent to Release Information to the Department of VA) of 
record, the Veteran reported that he has received additional 
treatment from multiple private treatment providers for a 
nervous condition.  The claims file reflects that the Veteran 
has received medical treatment from the Mayaguez VA 
Outpatient Clinic (VAOPC) in San Juan, Puerto Rico as well as 
Vet Centers in Arecibo and San Juan; however, as the claims 
file only includes records from that provider dated up to 
August 2007, any additional records from that facility should 
be obtained.  Consequently, any additional records from these 
private and VA facilities pertaining to the Veteran's claimed 
PTSD disability should be requested and associated with the 
Veteran's claims file.  See 38 C.F.R. § 3.159(c) (2008).  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

The Veteran also contends that he is entitled to a TDIU 
rating, as his service-connected disabilities render him 
unemployable.  The Veteran's service-connected disabilities 
consist of adenocarcinoma of the prostate rated as 60 percent 
disabling; sinusitis rated as 10 percent disabling; and 
hemorrhoids rated as 10 percent disabling.  The Veteran's 
combined disability rating is 70 percent.

At 70 percent, the Veteran's combined disability rating does 
meet the schedular criteria for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a) (2008).  However, there is 
no VA medical examination of record providing an opinion as 
to whether the Veteran's service-connected disabilities 
preclude him from obtaining and maintaining substantially 
gainful employment.

In adjudicating a total rating claim, the Board may not 
reject the Veteran's claim without producing evidence, as 
distinguished from mere conjecture, that the Veteran's 
disability does not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, the United 
States Court of Appeals for Veterans Claims specifically 
stated that the VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  See Friscia, 7 Vet. App. at 297, citing 
38 U.S.C.A. § 5107(a); see also 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a); Beaty, 6 Vet. App. at 538; and Obert v. 
Brown, 6 Vet. App. 532 (1993).  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2008).  In this case, a current medical 
opinion based on review of the complete record concerning 
whether the Veteran's service-connected disabilities, alone, 
render him unable to obtain or retain substantially gainful 
employment would also be helpful in assessing whether the 
Veteran is entitled to the assignment of a TDIU rating.

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the Veteran for his claimed 
PTSD since service.  Of particular 
interest are any outstanding VA records of 
evaluation and/or treatment of the 
Veteran's claimed PTSD disability, for the 
period from August 2007 to the present, 
from the Mayaguez VAOPC and from Vet 
Centers in Arecibo and San Juan for the 
time period from December 1969 to the 
present.  Also of particular interest are 
private treatment records from A.L.F., 
M.D. for the time period from January 1970 
to June 1990 as well as from A.P.S., M.D. 
for the time period from October 1973 to 
January 1975.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review.

2.  The AMC/RO should contact the Veteran 
and request additional details regarding 
his claimed stressors.  Each of the 
incidents must be more fully described 
with the dates of any and all incidents to 
within seven days if possible, the types 
and locations of the incidents, detailed 
descriptions of events, and any other 
identifying information.  The Veteran is 
to be advised that verification of the 
incidents he has described, and ultimately 
the grant of service connection, is 
predicated on his providing as detailed a 
response as possible.

3.  Regardless of the Veteran's response, 
additional development regarding the 
claimed in-service stressors should be 
undertaken pursuant to VA Training Letter 
07-02, as well as employing the stressor 
verification site added to VA's "Rating 
Job Aids" webpage on August 9, 2007.  
Thereafter, if further development is 
required, this REMAND, copies of the 
Veteran's DD Form 214, service personnel 
records, and any stressor statement 
submitted, should be sent by the AMC/RO to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUR)).  JSRRC should be 
requested to make an attempt to verify 
events related to the Veteran's claimed 
stressors.  If unable to provide such 
information, they should be asked to 
identify the agency or department that may 
provide such information and follow-up 
inquiries should be conducted accordingly.

If any source requires a specific time 
period in order to search unit records, 
the AMC/RO should designate the two month 
time period from January to March 1968 as 
well as any other time period supplied by 
the Veteran in clarifying stressor data.  
Once received, any documents must be 
reviewed in detail for purposes of 
stressor verification and associated with 
the Veteran's claims folder.

4.  Following receipt of additional data 
from the NPRC, JSRRC, and/or any 
additional source, as well as the 
completion of any additional development 
suggested by the any of the aforementioned 
organizations, the AMC/RO must prepare a 
report detailing the nature of any in-
service stressful event(s), verified by 
the data on file.  The report and/or 
determination relating to each of the 
foregoing must then be added to the claims 
file. 

5.  Thereafter, and only if one or more 
in-service stressors that has been 
verified, the Veteran is to be afforded a 
VA medical examination by a physician in 
the specialty of psychiatry.  The purpose 
of such examination is to ascertain the 
nature and etiology of the Veteran's 
claimed PTSD.  The Veteran's claims folder 
in its entirety is to be furnished to the 
psychiatrist for use in the study of this 
case.  Such examination is to include a 
review of the Veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing, must also 
be accomplished if deemed warranted by the 
psychiatrist.  All established psychiatric 
diagnoses are then to be fully set forth.

It is requested that the psychiatrist 
offer an opinion, with full supporting 
rationale, as to whether the Veteran has 
met the criteria of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders 
(4th ed. 1994) for PTSD, and, if so, 
whether it is at least as likely as not 
that the Veteran's PTSD is the result of 
any verified in-service event(s).  Such 
discussion must include the examiner's 
opinion as to the presence or absence of 
linkage between current symptoms of the 
Veteran and any verified stressor(s).

6.  The Veteran should be scheduled for an 
appropriate VA examination for an opinion 
as to whether his service- connected 
disabilities alone would cause him to be 
unemployable.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The examining physician should note all of 
the Veteran's disabilities.  All 
examination findings, along with the 
complete rationale for any opinions 
expressed, should be set forth in the 
examination report.  The examiner is to 
indicate whether it is as least as likely 
as not (50 percent probability or greater) 
that the Veteran's service-connected 
disabilities alone would preclude his 
obtaining and retaining substantially 
gainful employment.

7.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

8.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


